Exhibit 99.1 China Power Equipment Reports Higher Revenues and Net Income XI'AN, China, March 31, 2010 /PRNewswire-Asia-FirstCall/ China Power Equipment, Inc. ("China Power Equipment" or the "Company") (OTC Bulletin Board:CPQQ.ob - News), the manufacturer of a new generation of energy saving electric transformers and transformer cores in the People's Republic of China, today reported higher revenues and net income for the year ended December 31, 2009. Year 2009 Highlights ● Net revenues increased 154.0% to $23.87 million in 2009 from $9.39million in 2008. ● Gross profit increased 143.1% to $5.70 million in 2009 from $2.34million in 2008. ● Net income increased 190.0% to $4.22 million in 2009 from $1.46 millionin 2008. ● Diluted earnings per common share decreased 357.1% to $(0.32) per sharein 2009 from $(0.07) per share in 2008, mainly due to a deemed dividendfrom the beneficial conversion feature of preferred stock and higheraverage common shares outstanding. Net revenues increased $14.47 million or 154.0 percent to $23.87 million for the year ended December 31, 2009 from $9.39 million in the year 2008, mainly due to higher volumes of amorphous alloy cores and transformers sold. Net income increased $2.76 million or 190.0 percent to $4.22 million in 2009 from $1.46 million in 2008, mainly due to the higher revenues and continuing good control of expenses. Diluted earnings per share decreased 357.1 percent to $(0.32) per common share in 2009 from $(0.07) per share in 2008, mainly due to a deemed dividend from the beneficial conversion feature of preferred stock and higher average common shares outstanding that increased 35.1 percent in 2009 from Mr. Yong Xing Song, Chairman of the Board of China Power Equipment, said, "Our strong increases in revenues and net income for the year 2009 reflect the high demand in the Chinese market for our energy-efficient amorphous alloy electric transformer equipment." Looking at the company's products, revenues from amorphous alloy cores were up $10.84 million or 202.1 percent to $16.21 million in 2009 from $5.37 million in 2008.
